Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to amendment filed on 1/26/2022 and Terminal Disclaimer filed on 1/26/2022.  Claims 1-23 are allowed.

	The rejection for nonstatutory double patenting has been withdrawn in view of the Terminal Disclaimer filed on 1/26/2022.


REASON FOR ALLOWANCE


The following is an examiner's statement of reasons for allowance: 
The prior art of record fails to teach neither singly nor in combination, the claimed limitations of: 
“calculate, dynamically, a post trade time interval based on a count of unique requests received by the server; 
match any complementary requests received from the plurality of client computers stored in the memory; 
upon a match of complementary requests, count unmatched requests received during the calculated post trade time interval subsequent to the match which correspond to any of the matched complementary requests in the memory, and output the counted number of unmatched requests as an indication of activity in the system; and 
execute a transaction between the matched complementary requests at a value computed based on the counted number of unmatched requests." as stated in claims 1, 7, 12 and 18.



The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

Radhakrishman et al. Pub. No.: (US 2013/0047202 A1).  The subject matter disclosed therein is pertinent to that of claims 1-23 (e.g., Apparatus and method for handling transaction token).
Chauval et al. Pub. No.: (US 2017/0272549 A1).  The subject matter disclosed therein is pertinent to that of claims 1-23 (e.g., Electrical computer system processing).
Verma et al. Pub. No.: (US 2019/0305955 A1).  The subject matter disclosed therein is pertinent to that of claims 1-23 (e.g., Push notification authentication).
Dawson et al. Pub. No.: (US 2018/0295120 A1).  The subject matter disclosed therein is pertinent to that of claims 1-23 (e.g., Session-Limited, manually-entered user authentication information).
Radhakrishman et al. Pub. No.: (US 2013/0047199 A1).  The subject matter disclosed therein is pertinent to that of claims 1-23 (e.g., Method and apparatus for subject recognition session validation).


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thao Duong whose telephone number is (571)272 - 2350. The examiner can normally be reached on M-F 7:30-5:00. 

 	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/T. D./
Examiner, Art Unit 2446


/MICHAEL A KELLER/Primary Patent Examiner, Art Unit 2446